Citation Nr: 0521777	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-25 008	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen claim for legal entitlement for VA death benefits.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION


The veteran in this case had no valid service as a member of 
the Philippine Commonwealth Army including the recognized 
guerrillas in the service of the United States Armed Forces.  
He died in April 1942.  The appellant is the veteran's 
spouse.  

This matter comes before the Board of Veterans' Appeals on 
appeal of a September 2003 rating decision in which the RO 
determined that new and material evidence had not been 
presented to reopen a claim for legal entitlement for VA 
death benefits.  


FINDING OF FACT

On June 27, 2005, the Board was notified by the appellant's 
son that the appellant died on September [redacted], 2004.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  A June 16, 2005, statement by the appellant's son 
was received at the Board on June 27, 2005, which reflects 
that the appellant had died on September [redacted], 2004.  He 
included a copy of her Certificate of Death.  As a matter of 
law, an appellant's claim does not survive his or her death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


